DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.  
 
Response to Arguments
3.	Applicant's arguments filed on 11/24/2021 have been fully considered but they are not persuasive. 
Regarding claims 50 and 67, Applicant argued in Hendrickson presenting data is solely related to the visual display of data (e.g., via display 104), customization of visual information is entirely different from the customization claimed, which requires “inserting or embedding additional customization data into a customized inaudible signal component of the sonic signal, such that a customized inaudible signal component is different from the inaudible signal component initially received from the base station.” The claimed customization relates to modification of an “inaudible signal component” of a sonic signal. Visual information is not a component of a sonic signal. 
Isaacs [0015], Roeding [0035], and present specification [0026]), transmitting the inaudible signal component on such sonic wave to a user device is disclosed by Isaacs and Roeding.  The inaudible signal component may include at least e.g. an advertisement data that is merely a data to be received by the user device (e.g. mobile phone), this is also disclosed by Isaacs and Roeding.  The inaudible signal component (the advertisement data) is transmittable over radio frequency (RF) wave, or sonic wave, or any other wave forms e.g. light waves in optical fiber.  The sonic wave is merely one of the many different carriers/transmission forms for transmitting the advertisement data.  
Although Hendrickson’s customized advertisement data is broadcasted by a local device (e.g. TV) to the user, not to the user device as in Isaacs and Roeding, however the advertisements are similar and intentionally presented to the targeted user, on the TV or on the user device.  Hendrickson is incorporated for teaching the idea of customizing by adding personalized advertisement data into a received advertisement data at the local broadcast device/TV.  
An inaudible signal component for sonic signaling to the user device is easily manageable, in Roeding, [0040] recites “sonic signaling…In another example, a transmitter 382 connected to a network such as the internet 222 may receive an ID from a server 201, and may transmit that ID, either alone or combined with a store ID as described above…”, the received inaudible signal component (i.e. the received ID) can be easily added/combined with additional data (i.e. the store ID) for sonic signaling to Roeding further discloses in [0042] the sonic signaling to the user device/phone also includes advertisement data (such as consumer offers, product or service information), and in [0079], [0081], [0098] and [0155], the advertisement data is customizable based on user profile and transmitted to the user phone, and the amount of the personalized advertisement data is variable/changeable based on the user profile.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Hendrickson into the art of Isaacs as modified by Roeding as to improve security/privacy of the customized advertisement data and advertisement management by adding customized advertisement data into a received advertisement data at the local broadcast device.  Thus, Isaacs in combination with Roeding and Hendrickson discloses adding customized advertisement data into a received advertisement data such as data received from ad 122 via Internet backbone 115 see Fig. 1 of Isaacs, at the local broadcast device (device 103, see Fig. 1 of Isaacs) for sonic signaling to the user device/phone 104, and the customized advertisement is displayed on the user device/phone, such that the customized inaudible signal component (the customized/personalized advertisement data) is different from the inaudible signal component (the advertisement data from the ad 122) initially received from the base station i.e. the ad 122 or network 102 (Fig. 1 of Isaacs). 
Terminal Disclaimer filed on 11/24/2021 is approved, thus Double Patenting Rejection dated 03/19/2020 is withdrawn. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
7.	Claims 50-64 and 66-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs (US Pub 2012/0075083) in view of Roeding et al. “Roeding” (US Pub 2011/0029362 A1) and Hendrickson (US 20070174117 A1).  
Isaacs discloses (paragraphs 0015, 0018, 0035, 0057) A system for performing sonic signaling communication for user devices, comprising: 
a broadcast device ([0046], figure 1, TV 125) receiving an inaudible signal component from a base station (figure 1, network 102), and 
transmitting a sonic signal (figure 1, source 103; [0035]-[0037] emitting audio tone sequence) by propagating the sonic signal through the air as sound waves, the sonic signal including the inaudible signal component which includes secondary information (figure 2: step 207 tone sequence as the secondary information to be received by handheld device 104, [0015]: inaudible audio signals), wherein primary information (figure 1, TV 125 broadcasts, [0015]: TV audio/video/radio contents) is audibly transmitted from the broadcast device for reception by the user, and 
wherein the inaudible signal component of the sonic signal propagated through the air is received as sound waves by a user device (by the user handheld device 104) configured to take an action responsive to the receipt of the secondary information, wherein taking the action is conditioned upon the user device detecting the inaudible signal component ([0057], figure 1: the user handheld device 104; figure 2: steps 204-215).  
Isaacs does not particularly mention the secondary information is customized for a user based on a user profile by the broadcast device by inserting or embedding additional customization data into a customized inaudible signal component of the sonic signal.  
In the same field of endeavor, Roeding discloses (Abstract) an advertising communication system transmitting personalized/customized offers, advertising 
An inaudible signal component for sonic signaling to the user device is easily manageable, in Roeding, [0040] recites “sonic signaling…In another example, a transmitter 382 connected to a network such as the internet 222 may receive an ID from a server 201, and may transmit that ID, either alone or combined with a store ID as described above…”, the received inaudible signal component (i.e. the received ID) can be easily added/combined with additional data (i.e. the store ID) for sonic signaling to the user device/phone 101, thus adding more data into a received data for sonic signaling to the user device is easily achievable.  Roeding further discloses in [0042] the sonic signaling to the user device/phone also includes advertisement data (such as consumer offers, product or service information), and in [0079], [0081], [0098] and [0155], the advertisement data is customizable based on user profile and transmitted to the user phone, and the amount of the personalized advertisement data is variable/changeable based on the user profile.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Roeding into the art of Isaacs as to improve the relevance of the 
Isaacs and Roeding do not particularly mention at the broadcast device, adding customization data into the received inaudible signal component (e.g. an advertisement data transmitted from the base station) received by the broadcast device, such that the customized inaudible signal component is different from the inaudible signal component initially received from the base station.  
Hendrickson discloses at the local broadcast device/TV, customizing a received advertisement data received by the local broadcast device/TV based on user profile, by adding more personalized advertisement data into the received advertisement data, such that the customized advertisement component is different from the advertisement component initially received from the base station 206 (figure 1, [0032]: device 108 comprises tracking system 204 and synthesis system 202, and device 108 is integrated into device 106 (TV); figure 2: additional data in the tracking system 204, [0031], [0006] additional data for the advertisement, this additional data may target and/or personalize the advertisement, [0039]-[0043] user profile).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Hendrickson into the art of Isaacs as modified by Roeding as to improve security/privacy of the customized advertisement data and advertisement management by adding customized advertisement data into a received advertisement data at the local broadcast device.  Thus, Isaacs in combination with Roeding and Hendrickson discloses adding customized advertisement data into the received advertisement data 
Consider claim 51, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Roeding further discloses wherein the inaudible signal component is within the range of 18 kHz to 24 kHz (Roeding [0035]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Roeding into the art of Isaacs as modified by Roeding and Hendrickson as to use the frequency range to effectively transmit the advertisement data.   
Consider claim 52, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the inaudible signal component is at least one of a frequency-hopping spread spectrum modulated signal and a direct-sequence spread spectrum modulated signal (Isaacs: [0067], figure 5, header tone/frequency sequence; also see Roeding [0036]).  
Consider claim 53, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the broadcast device includes a common speaker that transmits the inaudible signal component ([0015], [0051], figure 1, TV 125).  

Consider claim 55, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the secondary information includes at least one of an advertisement, an offer, and a coupon (Isaacs: [0010]; also see Roeding [0042], [0079]).  
Consider claim 56, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Roeding further discloses wherein the secondary information includes rewards points which are credited to a user account (Roeding: paragraphs [0023], [0035]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Roeding into the art of Isaacs as modified by Roeding and Hendrickson as to improve the relevance of the advertisement.   
Consider claim 57, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Roeding further discloses wherein the secondary information allows the user to obtain rewards points which are credited to a user account (Roeding: paragraphs [0023], [0035]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by 
Consider claim 58, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the secondary information includes a uniform resource locator ([0036], URL).  
Consider claim 59, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 58, Isaacs further discloses wherein the uniform resource locator is a shortened uniform resource locator ([0036], URL).
Consider claim 60, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the secondary information requests the user device to open an application ([0039]).   
Consider claim 61, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the secondary information includes at least one of real-time information and emergency information ([0063]). 
Consider claim 62, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the secondary information includes at least one of a visual message and an audible message that is provided to the user by a graphical user interface on the user device ([0057]).
Consider claim 63, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the broadcast device is at least one of a television, a radio, an MP3 player, a desktop 
Consider claim 64, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Isaacs further discloses wherein the user device displays user content including text characters ([0057] menu, coupon).  
Consider claim 66, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, Roeding further discloses wherein the secondary information is customized for the user based on identifying information associated with the user that is received from the user device (Roeding: [0059], [0069], [0079]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Roeding into the art of Isaacs as modified by Roeding and Hendrickson as to improve the relevance of the advertisement.   
Consider claim 67, Isaacs discloses (paragraphs 0015, 0018, 0035, 0057) A method comprising: 
receiving an inaudible signal component from a base station ([0046], figure 1, TV 125 from network 102); 
generating a sonic signal including the inaudible signal component which includes secondary information ([0015], figure 5); and 
transmitting the sonic signal by actuating a speaker to propagate the sonic signal through the air as sound waves ([0015], figure 5, TV 125 broadcasts), wherein primary information is audibly transmitted for reception by a user (TV 125), and wherein the 
Isaacs does not particularly mention customizing secondary information by inserting or embedding additional customization data into a customized inaudible signal component which includes the secondary information for sonic signaling.  
In the same field of endeavor, Roeding discloses (Abstract) an advertising communication system transmitting personalized/customized offers, advertising information and rewards based on the customer/user profile to a user phone via sonic signaling, the microprocessor 114 (figure 1) receives signals from the databases 203 to compute/customize the advertisement data, by at least adding/combining offers, coupons, and weights to algorithm based on the user profile, and sonic signaling the customized advertisement data to the user phone 101 ([0023], [0035], [0042]: advertisement data sent to the user phone via inaudible sonic signaling, [0077], [0079], [0081], [0098], [0099]).  
An inaudible signal component for sonic signaling to the user device is easily manageable, in Roeding, [0040] recites “sonic signaling…In another example, a transmitter 382 connected to a network such as the internet 222 may receive an ID from a server 201, and may transmit that ID, either alone or combined with a store ID as described above…”, the received inaudible signal component (i.e. the received ID) can be easily added/combined with additional data (i.e. the store ID) for sonic signaling to Roeding further discloses in [0042] the sonic signaling to the user device/phone also includes advertisement data (such as consumer offers, product or service information), and in [0079], [0081], [0098] and [0155], the advertisement data is customizable based on user profile and transmitted to the user phone, and the amount of the personalized advertisement data is variable/changeable based on the user profile.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Roeding into the art of Isaacs as to improve the relevance of the offers/advertisement based on user profile by sonic signaling customized offers/advertisement to the user phone from a local/proximity broadcast device.  
Isaacs and Roeding do not particularly mention the customization by a device that receives the inaudible signal component from the base station, such that the customized inaudible signal component is different from the inaudible signal component initially received from the base station.  
Hendrickson discloses at the local broadcast device/TV, customizing a received advertisement data received by the local broadcast device/TV based on user profile, by adding more personalized advertisement data into the received advertisement data, such that the customized advertisement component is different from the advertisement component initially received from the base station 206 (figure 1, [0032]: device 108 comprises tracking system 204 and synthesis system 202, and device 108 is integrated into device 106 (TV); figure 2: additional data in the tracking system 204, [0031], [0006] 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Hendrickson into the art of Isaacs as modified by Roeding as to improve security/privacy of the customized advertisement data and advertisement management by adding customized advertisement data into a received advertisement data at the local broadcast device.  Thus, Isaacs in combination with Roeding and Hendrickson discloses adding customized advertisement data into the received advertisement data such as data received from ad 122 via Internet backbone 115 see Fig. 1 of Isaacs, at the local broadcast device (device 103, see Fig. 1 of Isaacs) for sonic signaling to the user device/phone 104, and the customized advertisement is displayed on the user device/phone, such that the customized inaudible signal component (the customized/personalized advertisement data) is different from the inaudible signal component (the advertisement data from the ad 122) initially received from the base station i.e. the ad 122 or network 102 (Fig. 1 of Isaacs). 
Consider claim 68, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 67, Isaacs further discloses wherein the inaudible signal component is initially transmitted as a radio frequency signal representative of the sonic signal (Isaacs: [0038], figure 1, signal from network 102 to TV 125 via Internet; also see Roeding [0020] via different radio networks).   
Consider claim 69, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 68, Isaacs further discloses wherein the .   

8.	Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacs as modified by Roeding and Hendrickson above, further in view of Turner (US Pub 2013/0048709 A1). 
Consider claim 65, Isaacs in combination with Roeding and Hendrickson substantially teaches the limitation in claim 50, but fails to disclose wherein the user device transmits a response inaudible signal component to the broadcast device.  
However this teaching is disclosed by Turner [0046]. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques taught by Turner into the art of Isaacs as modified by Roeding and Hendrickson as to improve the relevance of the advertisement and interaction for better user experience.   

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 


/Rui Meng Hu/
R.H./rh
January 10, 2022

/RUI M HU/Examiner, Art Unit 2643